His Honor, CHARLES P. CLAIBORNE,
rendered the opinion and decree of the Court, as follows:
This is a proceeding by mandamus by which relators pray for an order commanding the Register of Conveyances to cancel from the books of his office the inscription of an act of sale to James T. Boulet of relators’ property for taxes on the several grounds mentioned in the petition. Boulet and the Register of Conveyances are made defendants in the suit.
The mandamus was made peremptory, and Boulet has appealed by petition. The appeal was made returnable on October 11th, 1915. The transcript was filed October 8th, 1915.
*210Opinion and decree, November 8th, 1915.
The appellees move to dismiss the appeal on two grounds, viz: 1st. That the Register of Conveyances is a necessary party to the appeal and has not been made a party nor has he been cited. This is an error. The Register of Conveyances was only a nominal party without interest, and therefore was not a necessary party to the appeal.
Louque’s Digest, page 42, 5 (sat) No. 1.
2nd. That no surety is named in the bond of appeal.
The Supreme Court of this State has decided that “though the name of the surety is not inserted in the body of an appeal bond,'the fact that such surety has signed the bond under the name of the principal is sufficient. ”
33 A., 1461; 34 A., 541; 6 A., 74 .
Motion denied.